

116 HR 1752 IH: For the relief of David Beasley.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS1st SessionH. R. 1752IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Stauber introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLFor the relief of David Beasley.
	
 1.Presumption of service connection for ankylosing spondylitis with regards to David BeasleyWith regards to David Beasley, the Secretary of Veterans Affairs shall treat ankylosing spondylitis as a disease specified in section 1116(a)(2) of title 38, United States Code.
		